Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 1 of 16 PageID #: 58854



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION


 VIRNETX INC. AND                   §
 LEIDOS, INC.,                      §     Civil Action No. 6:12-cv-855
                                    §
       Plaintiffs,                  §
                                    §
 v.                                 §
                                    §
 APPLE INC.                         §
                                    §     JURY TRIAL DEMANDED
       Defendant.                   §


                          APPLE’S MOTIONS IN LIMINE
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 2 of 16 PageID #: 58855



                                               TABLE OF CONTENTS

                                                                                                                                 Page

 I.     Any reference to the prior verdict or judgment in the -417 Action .................................... 1

 II.    Any reference to the jury verdict from the -855 retrial, including the infringement
        and damages findings .......................................................................................................... 4

 III.   Any reference to prior findings of willfulness, enhancement, or awards of
        attorney’s fees in the -417 or -855 Actions ......................................................................... 5

 IV.    Any reference that Apple, the witnesses, and the lawyers are from out of state ................ 6

 V.     Any reference to the nonappearance of certain Apple employees at trial .......................... 8

 VI.    Any reference to the discovery process or production, or other issues not in the
        record, such as interactions between counsel ..................................................................... 9




                                                                  ii
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 3 of 16 PageID #: 58856



                                                   TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

 Cases

 ABS Glob., Inc. v. Inguran, LLC,
    Nos. 14-cv-503-wmc, 17-cv-446-wmc, 2019 WL 3812520 (W.D. Wis. Aug.
    14, 2019) ....................................................................................................................................6

 Argenyi v. Creighton Univ.,
    No. 8:09-CV-341, 2013 WL 4434424 (D. Neb. Aug. 14, 2013) .............................................10

 Coleman Motor Co. v. Chrysler Corp.,
    525 F.2d 1338 (3d Cir. 1975).............................................................................................2, 3, 5

 DataTreasury Corp. v. Wells Fargo & Co.,
    Civil Action No. 2:06-CV-72 DF, 2010 WL 11538713 (E.D. Tex. Feb. 26,
    2010) ..........................................................................................................................................7

 Ericsson Inc. v. TCL Commc’n Tech. Holdings, Ltd.,
     No. 2:15-cv-00011-RSP, Dkt. No. 377 (E.D. Tex. Nov. 29, 2017) ...........................................8

 Genband US LLC v. Metaswitch Networks Corp.,
    No. 2:14-CV-33-JRG-RSP, 2015 WL 12911530 (E.D. Tex. Sept. 30, 2015) .........................10

 Glaxo Grp. Ltd. v. Ranbaxy Pharm., Inc.,
    262 F.3d 1333 (Fed. Cir. 2001)..............................................................................................4, 6

 Imperium IP Holdings (Cayman), Ltd. v. Samsung Elecs. Co., Ltd.,
    Civil Action No. 4:14-CV-371, 2016 WL 3902447 (E.D. Tex. Feb. 1, 2016) ..........................7

 Mendenhall v. Cedarapids, Inc.,
   5 F.3d 1557 (Fed. Cir. 1993)..................................................................................................2, 5

 Monsanto Co. v. McFarling,
   488 F.3d 973 (Fed. Cir. 2007)....................................................................................................3

 Sprint Communications Co. v. Time Warner Cable, Inc.,
    760 F. App’x 977 (Fed. Cir. 2019) ............................................................................................3

 Tyco Healthcare Grp. LP v. Applied Med. Res. Corp.,
    Civil Action No. 9:09-CV-176, 2011 WL 7563868 (E.D. Tex. Sept. 23, 2011) .......................4

 VirnetX Inc. v. Apple Inc.,
    792 App’x 796, 809 (Fed. Cir. 2019).........................................................................................5

 Whitserve, LLC v. Comput. Packages, Inc.,
    694 F.3d 10 (Fed. Cir. 2012)......................................................................................................6


                                                                         iii
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 4 of 16 PageID #: 58857



 Statutes

 35 U.S.C. § 284 ................................................................................................................................6




                                                                        iv
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 5 of 16 PageID #: 58858



 I.        Any reference to the prior verdict or judgment in the -417 Action

           Apple renews its motion in limine under Federal Rules of Evidence 401–403 to preclude

 any argument, evidence, testimony, or reference to the prior verdict or judgment in the -417 Action,

 and further moves to preclude any suggestion that the verdict constitutes an established royalty or

 any reference to Apple’s payment of the judgment.1

           At the upcoming trial, it appears VirnetX intends to inform the jury about the September

 2016 verdict in the -417 Action (“-417 Verdict”) and argue, either explicitly or implicitly, that this

 jury should award $1.20 per unit because a prior jury supposedly did the same. Dkt. No. 882 at 9

 (contending that “[d]amages should be no less than $1.20 per unit based on the affirmed judgment

 in Civil Action No. 6:10-cv-00417 which included units that only infringed VPN On Demand.”);

 Ex. 1 at n. 2 (VirnetX’s damages expert “not[ing]” -417 Verdict). But informing the jury about

 the -417 Verdict is both unfairly prejudicial to Apple and irrelevant to the issue the jury must

 decide in this case: damages for redesigned VPN On Demand (“VOD”) in a case where the jury

 is not asked to also assess liability and damages for FaceTime. VirnetX’s attempt to infect this

 jury with any of the -417 verdicts should be rejected.

           VirnetX was permitted to discuss the original -417 verdict during the consolidated trial.

 See Dkt. No. 500 at 3. That ultimately necessitated two new trials, as the “repeated references to

 the prior [-417] jury verdict in the consolidated case resulted in an unfair trial.” Id. at 14. Since

 the consolidated trial, this Court has consistently excluded reference to the -417 Verdict. Before

 the April 2018 -855 retrial, the Court granted Apple’s motion to exclude reference to the -417

 Verdict, holding that the -855 case concerned “different products” and a different hypothetical



 1
     The Court has already granted Apple’s MIL to exclude reference to the -417 Verdict. See 3/20/18
     Tr. at 67:22-68:3.
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 6 of 16 PageID #: 58859



 negotiation, and finding that “[t]he risk of prejudice is significant.” 3/20/18 Tr. at 67:22-68:3. The

 Court similarly granted Apple’s motion to exclude reference to the original -417 and consolidated

 verdicts during the September 2016 -417 retrial. Dkt. No. 978 at 3 in Civil Action No. 6:10-cv-

 00417. No reason exists to depart from those rulings now; disclosing the -417 Verdict will be just

 as prejudicial as it was before. The jury should decide damages in this case, for this accused

 feature, without the “improper influence” of the -417 Verdict, which addressed different issues

 and different accused features. Mendenhall v. Cedarapids, Inc., 5 F.3d 1557, 1574 (Fed. Cir.

 1993); Coleman Motor Co. v. Chrysler Corp., 525 F.2d 1338, 1351 (3d Cir. 1975) (ordering new

 trial after evidence of prior verdict admitted because disclosing a prior verdict risks that the jury

 “defer[s] to the earlier result and … decide[s] [the] case on evidence not before it.”).

          VirnetX’s contention that the jury awarded $1.20 per unit for VPN On Demand in the -417

 retrial is also incorrect. The jury found that both VPN On Demand and FaceTime infringed, and

 awarded a lump-sum of $302,427,950 for that combined infringement. Dkt. No. 1025 at 2 in Civil

 Action No. 6:10-cv-00417. Although dividing the total amount of the verdict by the total number

 of accused units yields a rate of $1.20/unit,2 “[n]othing in the four corners of the jury’s verdict

 requires a singular royalty rate” and “other mathematically equivalent interpretations exist.” Dkt.

 840 at 14. For example, Mr. Bakewell testified that the royalty rate for units including VPN On

 Demand-only was $0.10. 9/29/16 (AM) Trial Tr. at 63:11-16. If the jury accepted Mr. Bakewell’s

 testimony as to VPN On Demand, the jury could have awarded a rate of $1.63 for FaceTime.3




 2
     $302,427,950 ÷ 252,023,292 accused units = $1.20.
 3
     ($302,427,950 - $7,062,698.5) ÷ (252,023,292 - 70,626,985) = $1.63. And other interpretations
     exist. The jury could have accepted Mr. Bakewell’s $0.10/unit for both VPN On Demand and
     OS X FaceTime units, which would result in a per-unit royalty of $1.80 for the units with both
     VPN On Demand and FaceTime. Or, if the jury accepted Mr. Bakewell’s $0.10/unit for OS X


                                                   2
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 7 of 16 PageID #: 58860



        This case is therefore unlike Sprint Communications Co. v. Time Warner Cable, Inc., 760

 F. App’x 977 (Fed. Cir. 2019). In that case, Sprint presented a reasonable royalty that was

 calculated using the royalty rate from a prior verdict against a different defendant (the “Vonage

 Verdict”). Id. at 983. The Vonage Verdict specifically awarded a 5% royalty rate, Ex. 2 (Vonage

 Verdict), which is what Sprint’s expert relied on for his damages opinion in the Time Warner case.

 Ex. 3 at 987:6-10, 1001:18-1002:18, 1028:16-25 (Time Warner Tr. Excerpt). By contrast, in this

 case, the jury did not specify the royalty rate it awarded for VPN On Demand. Moreover, the

 potential for unfair prejudice and confusion was limited in Time Warner because Time Warner

 was not the defendant subject to the Vonage Verdict. Sprint, 760 F. App’x at 980, n.1. Here,

 however, “the risk of prejudice [is] stronger” because the -417 Verdict was against Apple. Id. A

 jury “is likely to give a prior verdict against the same defendant more weight than it warrants.” Id.

 at 981, n.2 (quoting Coleman, 525 F.2d at 1351).

        Even if VirnetX could divine a $1.20 per-unit rate for VPN On Demand from the -417

 Verdict, which the verdict does not expressly support, it would be far from an “established”

 royalty, as VirnetX’s contention suggests it will claim. A “royalty is taken as established” when

 “the patentee has consistently licensed others to engage in conduct comparable to the defendant’s

 at a uniform royalty.” Monsanto Co. v. McFarling, 488 F.3d 973, 979 (Fed. Cir. 2007) (rejecting

 argument that license agreement constituted established royalty). By contrast, every license

 proffered by VirnetX in this case is for a different royalty. E.g., 4/5/18 (AM) Trial Tr. 107:18-20

 ($0.19 for Microsoft), 116:8-10 ($0.34 for Avaya), 122:1-8 ($1.80 for Aastra), 122:19-21 ($2.26

 for NEC), 47:19-22 ($1.43 for Mitel); PX 1088.03-2 ($1.21 for Siemens). And, as described



  FaceTime units, that would result in a per-unit royalty of $1.28 for units with VPN On Demand
  alone and units with both features.



                                                  3
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 8 of 16 PageID #: 58861



 above, the -417 Verdict involved different products, different claims, and a different hypothetical

 negotiation than are at issue in this trial. See 3/20/18 Tr. at 67:22-68:3; and compare Dkt. No. 598

 in Civil Action No. 6:10-cv-00417 (-417 Verdict re original VPN On Demand) with Dkt. No. 722

 (-855 verdict).

        References to the -417 Verdict should therefore be precluded. Tyco Healthcare Grp. LP

 v. Applied Med. Res. Corp., Civil Action No. 9:09-CV-176, 2011 WL 7563868, at *1 (E.D. Tex.

 Sept. 23, 2011) (excluding “any evidence about [prior] reasonable royalty jury verdict”).

 II.    Any reference to the jury verdict from the -855 retrial, including the infringement
        and damages findings

        Apple moves in limine to preclude any argument, evidence, testimony, or reference to the

 prior verdict in the -855 retrial, including the infringement and damages findings. This evidence

 is irrelevant and unfairly prejudicial under Federal Rules of Evidence 401–403.

        Infringement (Direct and Indirect): References to the prior jury’s finding (and the

 affirmance on appeal) that VPN On Demand infringes is prejudicial to Apple because the jury in

 this case may seek to punish Apple with a higher royalty rate as a result. “The purpose of

 compensatory damages is not to punish the infringer, but to make the patentee whole.” See Glaxo

 Grp. Ltd. v. Ranbaxy Pharm., Inc., 262 F.3d 1333, 1339 (Fed. Cir. 2001). References to prior

 infringement findings—particularly for induced or intentional infringement—can be used

 improperly, however, to imply that Apple should be monetarily punished for its actions—a

 measure of damages not permitted by law. See id. Indeed, the repeated references to the prior -417

 verdict in the consolidated trial led the Court to grant a new trial because of the resulting prejudice

 to Apple and jury confusion. Dkt. No. 500. This is especially likely where, as here, infringement

 is not at issue. Tyco Healthcare, 2011 WL 7563868, at *1 (excluding reference to prior verdict

 because it was “not relevant”). Instead, the jury can be informed, as the jury was in the -417



                                                   4
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 9 of 16 PageID #: 58862



 Action, that “[i]t has been determined that VPN On Demand infringes.” Dkt. No. 1021 at 4 in

 Civil Action No. 6:10-cv-00417. Likewise, the jury can be informed that FaceTime in iOS 7 was

 determined not to infringe.

        Damages. At the April 2018 -855 trial, the jury awarded damages for infringement by

 FaceTime and VPN On Demand. The Federal Circuit held that FaceTime does not infringe as a

 matter of law and vacated the entire damages award. VirnetX Inc. v. Apple Inc., 792 F. App’x 796,

 809 (Fed. Cir. 2019). This Court denied VirnetX’s motion for entry of judgment that the royalty

 rate for VPN On Demand is $1.20 per unit based on the vacated damages award and ordered a

 damages retrial. Dkt. No. 840 at 17. Just as there is a risk of the jury deferring to the -417 Verdict,

 there is a risk of the jury deferring to the vacated -855 Verdict. See Coleman, 525 F.2d at 1351;

 see also Dkt. No. 978 at 3 in Civil Action No. 6:10-cv-00417 (prohibiting reference to prior -417

 verdict in -417 retrial). Moreover, the jury will be instructed that it must award damages for VPN

 On Demand; it should not be tainted by the “improper influence” of the past -855 damages finding.

 Mendenhall, 5 F.3d at 1574; see also VirnetX Inc., 792 F. App’x at 813 (“because the jury found

 infringement by FaceTime as well as VPN on Demand, and FaceTime was installed on all units,

 the jury did not have to decide whether the $1.20-per-unit figure would be correct if only VPN on

 Demand infringed.”). Informing this jury that another jury decided damages that were later

 vacated runs the risk that the jury will be “prevented … from evaluating the evidence without

 improperly relying on the … verdict.” Dkt. No. 500 at 10.

        Accordingly, any reference to the prior verdict in the -855 retrial should be excluded.

 III.   Any reference to prior findings of willfulness, enhancement, or awards of attorney’s
        fees in the -417 or -855 Actions

        Apple moves in limine to preclude any argument, evidence, testimony, or reference to the

 prior findings of willfulness, enhancement, or awards of attorney’s fees in the -417 Action and



                                                   5
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 10 of 16 PageID #: 58863



  consolidated -855 Action.      Such findings are irrelevant and unfairly prejudicial, and are

  inadmissible for any purpose under Federal Rules of Evidence 401–403. The only issue for the

  jury at the upcoming trial is the amount of VirnetX’s damages for redesigned VPN On Demand’s

  infringement.

         Under § 284, damages must be “adequate to compensate for the infringement.” 35 U.S.C.

  § 284. “The purpose of compensatory damages is not to punish the infringer, but to make the

  patentee whole.” See Glaxo Grp., 262 F.3d at 1339; Whitserve, LLC v. Comput. Packages, Inc.,

  694 F.3d 10, 34, n.18 (Fed. Cir. 2012) (“It is beyond debate that juries may not award litigation

  costs or punish infringers.”). Informing the jury that a prior jury determined that Apple was a

  willful infringer or that the Court awarded VirnetX its attorney’s fees has nothing to do with

  adequate compensation for infringement by redesigned VPN On Demand and would only

  encourage the jury to unfairly punish Apple. Fed. R. Evid. 403; see also ABS Glob., Inc. v.

  Inguran, LLC, Nos. 14-cv-503-wmc, 17-cv-446-wmc, 2019 WL 3812520, *4-5 (W.D. Wis. Aug.

  14, 2019) (granting motion to try willfulness separately after damages and trifurcating the issue in

  light of parties intent to present evidence on willfulness regarding a prior infringement suit

  between the parties, as trifurcating willfulness “is the best approach to prevent prejudice of

  otherwise irrelevant evidence seeping into the jury’s consideration of compensatory damages

  here”). The Court should therefore exclude references to willfulness and fees.

  IV.    Any reference that Apple, the witnesses, and the lawyers are from out of state

         Apple moves in limine to preclude any argument, evidence, testimony, or reference to the

  fact that Apple, the witnesses, or the lawyers are from out of state. This information is irrelevant,

  yet highly prejudicial due to the continuing COVID-19 pandemic. Fed. R. Evid. 401–403.

         The pandemic is having an unprecedented impact on the daily lives of Americans and will

  certainly be on the minds of jurors. New York and California were among the first U.S. “hot


                                                   6
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 11 of 16 PageID #: 58864



  spots” with the highest counts of confirmed cases. We are now in the midst of a nationwide surge

  beyond those early “hot spots,” and Texas is one of the states reporting increased cases. See

  generally Dkt. No. 886. Moreover, in March, when New York was a hot spot, Texas imposed

  quarantine requirements on persons traveling to Texas from New York. Now that cases have

  substantially increased in Texas, persons traveling from Texas to New York are likewise subject

  to quarantine requirements. Ex. 4, (https://www.texastribune.org/2020/06/24/travel-restrictions-

  texas-new-york-coronavirus/). Because the COVID-19 pandemic has become a hot-button issue,

  some jurors might view the first hot spots as being partly responsible for the wide-spread impact

  of the pandemic, and, consequently, may harbor resentment towards these states or distrust for the

  people who live there. Or they might simply be concerned about exposure to persons traveling

  into Texas from any state, regardless of prior history.

         Thus, while neither party should sensationalize the pandemic at the upcoming trial,

  references to the fact that Apple and its national trial team are from out of state, has the very real

  risk of invoking a negative emotional response against Apple. That would be unfairly prejudicial

  to Apple and such references should be precluded. See DataTreasury Corp. v. Wells Fargo & Co.,

  Civil Action No. 2:06-CV-72 DF, 2010 WL 11538713, at *14 (E.D. Tex. Feb. 26, 2010) (motion

  in limine concerning references to TARP and bailouts was granted since “[d]iscussion of TARP

  would likely invite an emotion response from the jury, such as general hostility toward the bank

  defendants. On balance, any connection between TARP and willful patent infringement is too

  speculative and attenuated to avoid being substantially outweighed by the danger of unfair

  prejudice.”); see also Imperium IP Holdings (Cayman), Ltd. v. Samsung Elecs. Co., Ltd., Civil

  Action No. 4:14-CV-371, 2016 WL 3902447, at *1 (E.D. Tex. Feb. 1, 2016) (precluding Plaintiff

  from presenting inferences about Defendants’ citizenship). Because this information is irrelevant,




                                                    7
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 12 of 16 PageID #: 58865



  and the potential for prejudice is high, references to the fact that Apple or any of its witnesses or

  lawyers are from out of state should be precluded. Fed. R. Evid. 401–403.

  V.     Any reference to the nonappearance of certain Apple employees at trial

         Apple moves in limine to preclude VirnetX from any reference to the nonappearance of

  certain Apple employees at trial, such as suggesting that the absence is due to the fact that the

  testimony of the absent employee would be detrimental or harmful to Apple’s case. Such reference

  is irrelevant and unfairly prejudicial. Fed. R. Evid. 401–403.

         VirnetX’s arguments at the -855 trial necessitate this motion. At the beginning of the -855

  trial, VirnetX told the jury that they “probably won’t hear from Mr. Cook,” Apple’s CEO, “in this

  case.” 4/2/18 (PM) Trial Tr. at 189:13. Then, in its closing, VirnetX criticized Apple for

  presenting live testimony from Simon Patience instead of Jamie Wood and suggested the jury

  should rely on that to draw a negative inference against Apple. 4/10/18 Trial Tr. at 202:21-25

  (“remember, the guy they brought as a fact witness on VPN On Demand could not answer question

  one about the code. He hasn’t seen it in years. I don’t know if he ever actually had seen it. But they

  bring Mr. Patience. They don’t bring Mr. Wood.”).

         VirnetX’s arguments were improper. VirnetX “had full opportunity during discovery to

  obtain deposition testimony from corporate witnesses with knowledge, [and] it would be unfairly

  prejudicial to allow commentary on who all is not present at trial.” Ex. 5, Ericsson Inc. v. TCL

  Commc’n Tech. Holdings, Ltd., No. 2:15-cv-00011-RSP, Dkt. No. 377 at 6 (E.D. Tex. Nov. 29,

  2017). VirnetX never sought to depose Mr. Cook, and he is not identified on either party’s initial

  disclosures. VirnetX did depose Mr. Wood, and presented his deposition testimony at trial. 4/3/18

  (PM) Trial Tr. 132:20-133:1; 4/10/18 Trial Tr. 147:15-21; “At best,” VirnetX’s comments about

  witnesses who did not testify “would allow the jury to speculate about the meaning of ‘non-

  evidence.’” Ex. 5, Ericsson, No. 2:15-cv-00011 at 6. And from this “non-evidence,” VirnetX


                                                    8
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 13 of 16 PageID #: 58866



  wants the jury to infer that Apple is “hiding from this lawsuit [and] chose not to confront the jury

  in person.” Id. That has “nothing to do with the underlying merits question” of the amount of

  damages in this case “and only risks misleading the jury.” Id. at 6-7 (citing Fed. R. Evid. 403).

         Accordingly, VirnetX’s reference to the nonappearance of Apple employees has no

  relevance to this case, and provokes unjustified negative inferences that would mislead the jury.

  As such, the Court should preclude VirnetX from referencing the nonappearance of Apple

  employees at trial.

  VI.    Any reference to the discovery process or production, or other issues not in the
         record, such as interactions between counsel

         Apple moves in limine to preclude VirnetX from introducing argument, evidence, or

  testimony concerning the discovery process or production, or other issues not in the record, such

  as interactions between counsel. The Court should preclude reference to such matters because

  they are not relevant to the disputed issues and they are unfairly prejudicial. Fed. R. Evid. 401–

  403. This motion should be uncontroversial. But based on VirnetX’s conduct at the -855 trial,

  and recent motion to compel, this motion in limine is necessary.

         During closing at the -855 trial, for example, VirnetX stated that it “asked for a copy of

  Mr. Arovas’s slides to be swapped beforehand, and they wouldn’t, and now I know why.” 4/10/18

  Trial Tr. at 197:14-15. Apple, however, did nothing improper. The parties’ trial procedures do

  not require the exchange of closing slides. Dkt. No. 380. If VirnetX wanted to modify that

  agreement, it should have raised the issue with the Court outside the presence of the jury.

         In addition, VirnetX should not be permitted to discuss the discovery process or production

  of documents, i.e., by suggesting that Apple has prevented VirnetX from obtaining information

  that it needs. For example, VirnetX alleged in a recent motion that “Apple is actively attempting

  to hide highly probative discovery while simultaneously using the lack of that very same discovery



                                                   9
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 14 of 16 PageID #: 58867



  to gain a significant benefit in this case.” Dkt. No. 852 at 7. While Apple disagrees with that

  allegation, it suggests that VirnetX intends to make the discovery process a theme at the upcoming

  trial. But Courts routinely preclude parties from making arguments regarding discovery disputes

  at trial. E.g., Argenyi v. Creighton Univ., No. 8:09-CV-341, 2013 WL 4434424, at *7 (D. Neb.

  Aug. 14, 2013) (granting motion in limine to preclude “testimony, other evidence, or argument

  about pretrial matters, such as discovery, discovery disputes, pretrial rulings, or assertions of

  privilege”); see also Genband US LLC v. Metaswitch Networks Corp., No. 2:14-CV-33-JRG-RSP,

  2015 WL 12911530, at *4 (E.D. Tex. Sept. 30, 2015) (granting motion to preclude “evidence or

  argument related to discovery disputes.”). The court in Argenyi, for example, granted defendant’s

  motion in limine to preclude the plaintiff from introducing any argument or evidence related to

  discovery disputes because it “could cause confusion or undue prejudice.” Argenyi, 2013 WL

  4434424, at *6. The same outcome is warranted here. VirnetX’s accusation that Apple is

  somehow hiding evidence, or any other discovery-related argument VirnetX may intend to make

  at trial, would only serve to “cause confusion or undue prejudice,” and should be excluded.




                                                 10
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 15 of 16 PageID #: 58868




  Dated: July 16, 2020                      Respectfully submitted,

                                            /s/ Leslie M. Schmidt
                                            Gregory S. Arovas
                                            greg.arovas@kirkland.com
                                            Robert A. Appleby
                                            robert.appleby@kirkland.com
                                            Jeanne M. Heffernan
                                            jeanne.heffernan@kirkland.com
                                            Joseph A. Loy
                                            joseph.loy@kirkland.com
                                            Leslie Schmidt
                                            leslie.schmidt@kirkland.com
                                            Aaron Resetarits
                                            aaron.resetarits@kirkland.com
                                            Nathaniel L. DeLucia
                                            nathaniel.delucia@kirkland.com
                                            Ryan Jin
                                            ryan.jin@kirkland.com
                                            KIRKLAND & ELLIS LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone: (212) 446-4800
                                            Facsimile: (212) 446-4900

                                            Akshay S. Deoras
                                            akshay.deoras@kirkland.com
                                            KIRKLAND & ELLIS LLP
                                            555 California Street
                                            San Francisco, California 94104
                                            Telephone: (415) 439-1400
                                            Facsimile: (415) 439-1500

                                            Michael E. Jones, Lead Attorney
                                            Texas Bar No. 10969400
                                            mikejones@potterminton.com
                                            POTTER MINTON
                                            A Professional Corporation
                                            110 N. College Avenue, Suite 500
                                            Tyler, Texas 75702
                                            Telephone: (903) 597-8311
                                            Facsimile: (903) 593-0846

                                            ATTORNEYS FOR APPLE INC.




                                       11
Case 6:12-cv-00855-RWS Document 899 Filed 07/20/20 Page 16 of 16 PageID #: 58869



                                  CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who have consented to electronic service are

  being served with a copy of this document via electronic mail on July 16, 2020. I also hereby

  certify that all counsel of record who have consented to electronic service are being served with a

  notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7) on July 16, 2020.

                                                               /s/ Leslie M. Schmidt
                                                               Leslie M. Schmidt

                               CERTIFICATE OF CONFERENCE

         The undersigned certifies that the parties have complied with Local Rule CV-7(h)’s meet

  and confer requirement. Counsel for VirnetX, Leidos, and Apple have conferred via email and

  also via telephone conference on July 14, 2020 with the following participants: Leslie Schmidt,

  Aaron Resetarits, and Mike Jones on behalf of Apple; Jason Cassady, Daniel Pearson, and Robert

  Christopher Bunt on behalf of VirnetX; and Andy Tindel on behalf of Leidos. The parties met and

  conferred, in good faith, and concluded, in good faith, that the discussions have conclusively ended

  in an impasse, leaving an open issue for the Court to resolve. Plaintiffs oppose the relief sought

  in this motion.

                                                               /s/ Leslie M. Schmidt
                                                               Leslie M. Schmidt


               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

         This is to certify that this court document should be filed under seal because it contains

  material designated under the Protective Order approved and entered in this case.

                                                               /s/ Leslie M. Schmidt
                                                               Leslie M. Schmidt




                                                  12
